Citation Nr: 0419725	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, a 
heart condition, migraine headaches, and blocked arteries, 
claimed as secondary to tobacco use or nicotine dependence.

2.  Whether new and material evidence has been received to 
reopen a claim for a nervous condition, now claimed as 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

This case was the subject of a Board remand dated in December 
2000.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board denied the veteran's 
claim for service connection for a nervous disorder.

2.  Since the March 1997 Board denial of the claim for 
service connection for a nervous disorder, evidence was 
received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veteran's current bipolar disorder cannot be 
dissociated from his in-service anxiety neurosis.

4.  The veteran was a non-smoker during service and was not 
found to have hypertension, a heart condition, or blocked 
arteries until several years after service.

5.  The veteran's chronic headaches began after service.




CONCLUSIONS OF LAW

1.  The March 1997 Board decision that denied a claim for 
service connection for a nervous disorder is final.  38 
U.S.C.A. § 7104 (West 2002).
 
2.  Evidence received since the March 1997 Board decision 
denying service connection for nervous disorder, which was 
the last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001) (as effective for 
claims filed prior to August 29, 2001). 

3.  The criteria for service connection for a nervous 
disorder, currently diagnosed as bipolar disorder, have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  The criteria for service connection for hypertension, a 
heart condition, migraine headaches, and blocked arteries, 
either as directly incurred in service or as secondary to use 
of tobacco or nicotine dependence, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); VAOPGCPREC 2-93, VAOPGCPREC 19-97.
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for a 
nervous disorder, currently diagnosed as bipolar disorder.  
Therefore, no further notice or development is needed with 
respect to this issue.

With respect to the claim for service connection for 
hypertension, a heart condition, migraine headaches, and 
blocked arteries due to tobacco dependence, which the Board 
has denied in this decision, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the March 
1999 rating decision, the July 1999 Statement of the Case, 
the Boards' December 2000 remand, the December 2003 
Supplemental Statement of the Case, and June 1998 and 
December 2001 letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

The Statement of the Case, Board remand, and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, the June 1998 
and the December 2001 letters from the RO to the veteran 
informed him of the types of evidence that would substantiate 
his claim (an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease or event in 
service); that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
The June 1998 letter gave a very specific description of the 
types of evidence that would be required to support claims 
for disabilities as secondary to in-service tobacco use or 
nicotine dependence claimed to have begun during service.  
The veteran was informed in the March 1999 rating decision 
and the Statement of the Case that his claim was being denied 
because his service medical records indicated him to be a 
non-smoker who had only smoked 4 or 5 cigarettes very near 
the time of his discharge from service, and that service 
medical records were negative for hypertension, a heart 
condition, migraine headaches and blocked arteries.

The December 2001 RO letter informed the veteran that he 
could obtain private evidence, and that the RO could obtain 
private or VA evidence, provided he completed the appropriate 
releases necessary for the RO to obtain private evidence.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO has contacted 
the veteran by letter and asked him to identify all medical 
providers who treated him for the claimed disabilities.  The 
RO has made extensive efforts and has obtained a voluminous 
quantity of highly relevant evidence, and has attempted to 
obtain all identified evidence until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain such records would be futile.

In addition, the case was remanded by the Board in December 
2000 for additional development of the evidence, including 
obtaining a medical examination and opinion as to whether it 
was as likely as not that the veteran was addicted to 
nicotine during service and/or after service; whether his 
hypertension, heart condition, migraine headaches, and 
blocked arteries were due to use of tobacco products; and 
whether it was at least as likely as not that the claimed 
conditions were related to service or some incident of 
service.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Moreover, as is reflected in the 
analysis section of this decision, the Board concludes that 
the reports of medical examinations and opinions obtained by 
the RO, in conjunction with the other lay and medical 
evidence of record, provide sufficient competent medical 
evidence to decide the claim.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), the Court 
of Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."   Notice of the VCAA was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decision 
that is the subject of this appeal was entered in March 1999, 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Accordingly, in Pelegrini II, the Court also made it clear 
that where, as in this case, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.").  

In the present case, the veteran was sent a 6-page letter in 
June 1998, prior to initial adjudication of his claim in 
March 1999, sufficient to 1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  With respect to factor (4), the Board 
notes that after describing in detail the types of evidence 
that could substantiate the veteran's claim, the veteran was 
advised to "notify me of the availability of any records 
which we have requested from you, and/or to provide us with 
any and all applicable information regarding the availability 
of your service records"; "provide me with copies of 
treatment records that should you have received medical 
treatment for your claim disability (or disabilities from the 
date you were discharged from military service to the 
present"; "provide me with copies of any private treatment 
records for medical care for your claimed tobacco-related 
disability (or disabilities from the date you were discharged 
from service to the present"; and that the RO could obtain 
private as well as VA medical evidence if the veteran so 
requested.  In the Board's view, the comprehensiveness of 
this request left no doubt that the veteran was to submit all 
relevant evidence either in his possession or that he was 
able to obtain.  In December 2001, the RO further advised the 
veteran by letter of its continuing duty to assist the 
veteran in obtaining private or government evidence in 
support of his claim, and of his continuing option to obtain 
and submit any evidence he had not requested the RO to assist 
him in obtaining.  In essence, the RO provided notice 
sufficient to comply with the VCAA prior to enactment of the 
VCAA, and provided follow-up notice after enactment of the 
VCAA.

Claim for Service Connection for a Nervous Disorder Reopened

In a March 1997 decision, the Board denied the veteran's 
claim for service connection for a nervous condition on the 
ground that new and material evidence had not been received.  
That decision is final.  See 38 U.S.C.A. § 7104.  

In connection with the veteran's current application to 
reopen the claim, the Board received in January 2002 a VA 
report of hospitalization in August 1972 indicating that the 
veteran was voluntarily admitted to the Roseburg VA Hospital 
for the first time, in August 1972, with a complaint of "bad 
nerves" and explosive personality.  He stated he had been on 
Valium for 4 1/2 months before being discharged from the 
service in December 1970.  During the August 1972 VA 
hospitalization, a urinalysis was within normal limits and no 
mention was made of drug or alcohol affected behavior.  The 
veteran was placed on a chemotherapeutic program of Thorazine 
and Valium for anxiety, and Chloral Hydrate for sleep.  The 
diagnoses were explosive personality, and anxiety neurosis.  
Thus, just as had occurred shortly before the veteran's 
discharge from service in December 1970, the veteran was 
diagnosed as having anxiety neurosis and was treated with 
Valium.  This is the first evidence tending to indicate that 
the veteran's psychiatric condition as diagnosed in service 
was the same as his psychiatric condition shortly after 
service.  Accordingly, this is new and material evidence, not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as 
effective for claims filed prior to August 29, 2001); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Because new and material evidence has been received with 
respect to the claim, the claim is reopened and decided on a 
de novo basis in this decision.  38 U.S.C.A. §§ 5108(c), 
7104; 38 C.F.R. § 3.156. 

Factual Background 

The service medical records contain one notation of a 
headache, in June 1968.  The notation was scratched out in 
ink for reasons that are not clear, and no diagnosis, 
provisional or otherwise, was rendered.  The entry was left 
to read that the veteran's eyes became tired when reading.  
The veteran was referred to an ophthalmologist who evaluated 
the veteran's refractive error (O/D 20/30 and OS 20/40+).

The service medical records contain no notations of 
hypertension, heart trouble, or other cardiovascular 
conditions.  A December 1970 service medical record, prepared 
13 days prior to his discharge from service, prepared in the 
context of treatment for anxiety, includes the notation 
"non-smoker (4-5 cigarettes)."  This is the only service 
medical record directly addressing whether the veteran was 
using tobacco during service.  The veteran was noted to be 
experiencing marital problems, particularly since August 
1969, and was becoming increasingly nervous.  The impression 
was anxiety neurosis, and possible character disorder.  The 
veteran was treated for his anxiety with Valium on this day, 
and on two subsequent occasions prior to his discharge from 
service.

A VA report of hospitalization in August 1972 indicates that 
the veteran was voluntarily admitted to the Roseburg VA 
Hospital for the first time, in August 1972, with a complaint 
of "bad nerves" and explosive personality.  He stated he 
had been on Valium for 4 1/2 months before being discharged 
from the service in December 1970.  Currently, he was not on 
any drugs.  The mental status examination showed the veteran 
to be oriented in three spheres with no evidence of a thought 
disorder.  His affect was somewhat blunted and he appeared to 
be depressed, although this was denied.  There was no 
evidence of memory deficit.  His insight was impaired and his 
judgment was poor.  He showed marked ambivalence toward 
staying in a hospital.  Physical examination showed an 
amputation of the right great toe.  The remainder of the 
physical was within normal limits.  A urinalysis was within 
normal limits.  There is no other laboratory report available 
at the time.  The veteran was placed on a chemotherapeutic 
program of Thorazine and Valium for anxiety, and Chloral 
Hydrate for sleep.  The day after admission he became very 
restless and wanted to leave the hospital because he thought 
he was under undue stress being around "sicker patients" 
than himself.  Two days after admission, he left the hospital 
without authorization and did not return.  He was not 
committed and did not appear to be a danger to himself or 
others, and as such, was given an irregular discharge 
effective four days after admission.  There was no discharge 
planning or medication involved due to the nature of his 
leaving the hospital.  He was considered competent and 
employable.  The diagnoses were explosive personality and 
anxiety neurosis.  

A private record of treatment in August 1974 indicates the 
veteran to have been experiencing headaches for years.  X-
rays of the skull resulted in a diagnosis of normal skull 
series with midline calcified pineal.

The veteran next sought treatment in July 1976.  There was 
absence of the phalanx of the great toe of the right foot, 
and the veteran had soft tissue distal swelling.  There was 
no notation of hypertension, smoking, or heart disease.

The veteran was next seen privately in November 1976 for an 
injury to his index finger.  A notation in the record 
indicates that, aside from the finger, "[t] he findings 
elsewhere are normal."

Records of private treatment in January 1977 show that the 
veteran was admitted for surgery for problems with his right 
great toe stump (by history, it appears the toe was injured 
and amputated shortly after service).  An EKG showed 
borderline evidence of high voltage which was felt to be 
abnormal for his age.  He was taken to the operating room and 
his stump was revised.   The January 1977 records of private 
hospitalization include no notation of elevated blood 
pressure.  

A November 1977 VA treatment entry indicates that the veteran 
had been treated for headaches 3 to 4 years prior.  The 
headaches were noted to have been neurologically investigated 
and to have been cured after 3 to 4 months on some medication 
that had caffeine in it.  He was noted to be drinking 
infrequently.  He had problems becoming anxious and 
depressed.  Blood pressure in November 1977 was measured as 
180/90.  The diagnosis was explosive personality with 
anxiety.

VA records of treatment in December 1977 reveal that the 
veteran was receiving psychiatric medications.  

In January 1978, the veteran's blood pressure was measured at 
124/78.  His condition was noted to be improving such that he 
was not experiencing explosive anger.   

VA records of treatment in March 1978 note the veteran's 
blood pressure to be 136/96 and 130/100 on two separate 
occasions.  The records also include a history of the veteran 
being treated with antabuse for about 30 days in 1974, with 
no side effects.  An EKG performed in March 1978 was noted to 
show ischemia.

A VA record of treatment date in April 1978 indicates that 
the veteran's blood pressure was elevated but responded in an 
excellent manner to medication.  Further VA records of 
treatment in April 1978 indicate the veteran to have angina 
and to have had abnormal EKG results.  Blood pressure in 
April 1978 was 130/100.

Records of VA treatment in June 1980 include a diagnosis of 
anxiety neurosis.  The veteran was noted to want help and to 
be abusing alcohol.  Upon initial evaluation, the veteran was 
noted to be smoking throughout most of the interview.

September 1980 records of private treatment reflect diagnoses 
of hypertension under control with medication; obesity; 
nicotine abuse; and chronic anxiety.  An October 1980 follow-
up treatment record indicates that the veteran's heart had 
normal sound and rate.  Diagnoses were ocular migraine 
syndrome and gastritis.  He was noted to be an obese male 
with "some aggravated stress."   In a record of private 
treatment dated in October 1980, the veteran was again noted 
to have ocular migraine syndrome. 

A November 1980 VA examination report includes a notation of 
history of hypertension for 5 years, treated with medication.  
The history also includes a notation of having smoked 
approximately 1 1/2 packs of cigarettes for the past 15 years; 
migraine headaches for approximately 7 years.  (The veteran 
was 30 years old in 1980, entered service at age 17, and was 
discharged from service at age 20).      The veteran also 
described being treated with medications for some apparent 
cardiovascular problems.  The examiner's diagnoses were 
personality disorder, explosive, anxious, perhaps dependent; 
and chronic alcoholism, though he was not drinking presently.

Another November 1980 treatment record contains an assessment 
of chronic stress and anxiety, exacerbated by marital 
problems.  

An August 1981 medical report from a private hospital noted 
that the veteran had a long psychiatric history, with a 
reported nervous breakdown in 1969.  It was reported that 
psychiatric screening tests showed a picture of moderately 
severe psychosis. The veteran was noted to appear anxious.  
It was recommended that he receive psychiatric intervention.

An October 1981 record of surgery for an unrelated condition 
includes notation that the heart and lungs were normal 
"despite his 2-1/2 pack a day smoking history."  Urinalysis 
was normal.  An EKG showed STT wave changes which were 
nonspecific.  He was noted to be on anti-hypertensive 
medicines, but to have been normotensive without any 
medication in the hospital.  The physician wrote that he was 
going to try to keep the veteran off of these medications for 
a while "to see what his blood pressure was really doing."

An October 1981 Social Security Administration (SSA) 
examination record indicates that veteran's blood pressure to 
have been measured at 140/100.  

A January 1982 evaluation by the SSA indicated the veteran 
was taking medication for high blood pressure, had been 
worked up for heart problems, had migraine headaches, and had 
a toe amputated on his right foot.  He was found to be 
capable of engaging in substantially gainful employment.  

A May 1982 SSA psychiatric examiner rendered AXIS I diagnoses 
of alcohol dependence, continuous, and conduct disorder, 
socialized aggressive; an AXIS II diagnosis of antisocial 
personality traits; and an AXIS III diagnosis of 
hypertension, migraine headaches, and heart problems. 

An August 1986 record of private treatment includes a history 
of ischemic heart disease with angina and hypertension, and 
headaches, since 1971.

In a social survey dated in July 1990, performed in 
conjunction with a VA examination, the veteran provided a 
history of a personality disorder and described having 
difficulty holding a job because he would get upset and walk 
away.  He would get nervous quite easily and as a result, it 
was felt that he might be unable to maintain full time 
employment.

On VA psychiatric examination in August 1990, the veteran 
stated that he was currently taking Lithium, because he had 
manic-depressive disorder and bipolar disorder.  On mental 
status examination, there were no signs of hallucinations or 
delusions and he was not currently anxious or depressed.  The 
diagnosis was sociopathic personality disorder.  The 
examiner, in discussion of the diagnosis, stated that the 
veteran's behavior was marked by strong antisocial behavior, 
a product of his upbringing.  He noted that it would appear 
that the veteran's personality was improving as his physical 
health was becoming severely worse.

In an April 1993 medical record from a private physician, it 
was indicated that the veteran was receiving psychiatric 
treatment for antisocial behavior.  In an August 1993 medical 
report from the same physician, the doctor listed a diagnosis 
of anxiety depression.

In a January 1995 report from a private medical center, it 
was noted that the veteran was receiving treatment for 
depression with Lithium.  The impression was questionable 
depression.

Voluminous records of treatment from 1995 forward leave no 
doubt that the veteran has from that time forward experienced 
ongoing hypertension, coronary artery disease, heart disease, 
and chronic headaches.  

With respect to the veteran's continuing treatment for 
psychiatric disability, a few salient records are described 
herein:

A May 1995 VA record of psychiatric treatment includes a 
diagnosis of bipolar disorder.  A September 1997 VA primary 
care treatment record includes a diagnosis of manic 
depression.  A March 1999 record of private treatment 
includes a diagnosis of manic-depressive disorder, on 
Lithium.  A February 2002 record of private psychiatric 
treatment and detailed psychiatric evaluation includes a 
diagnosis of alcohol abuse and bipolar disorder, with no Axis 
II diagnosis  (i.e., no personality disorder) found.

In connection with his current claim, the veteran has 
repeatedly contended that he was forced to buy and smoke 
cigarettes during basic training and that he began smoking 
and became addicted to nicotine during service as a result.

At a VA psychiatric evaluation, for treatment purposes, in 
May 2002, an extensive psychiatric history was taken, the 
veteran' social habits and history were reviewed, and a 
psychiatric examination was conducted.  The diagnoses were 
bipolar disorder and alcohol abuse in early remission.  The 
Axis II diagnosis was deferred . 

At a VA psychiatric examination in August 2003, the veteran 
was diagnosed as having nicotine dependence.  The examiner 
explicitly excluded consideration of other psychiatric or 
personality disorders for purposes of the examination, for 
the apparent reason that consideration of these matters was 
not an intended purpose of the examination.  The examiner 
questioned the history relayed by the veteran of being forced 
to buy and smoke 5 packs of cigarettes during basic training 
in service, and further stated that it would be difficult to 
accept that being forced to smoke 5 packs of cigarettes would 
induce one to be "hooked" on or addicted to nicotine.

At a VA cardiovascular examination in September 2003, the 
examiner conducted a physical examination of the veteran and 
prepared an extensive, detailed and accurate medical history 
of the veteran, as reflected by the medical evidence in the 
claims files.  Diagnoses were 1) hypertension, uncontrolled; 
2) coronary artery disease, status post stent; 3) peripheral 
vascular disease, status post right carotid endarterectomy; 
4) chronic headaches; 5) hyperlipidemia; 6) tobacco abuse; 7) 
alcohol abuse; and 8) history of transitory ischemic attack.  

The examiner opined that the veteran's chronic headaches were 
probably not incurred during active service, for the reason 
that the medical histories reviewed indicated them to have 
begun after service.  The examiner further opined that the 
veteran's heart condition and blocked artery condition were 
less than likely (less than a 50 percent probability) 
incurred during service.  He referred to medical histories 
associated with the claims file all indicating the veteran's 
hypertension, peripheral vascular disease, and coronary 
artery disease, to have begun after service.  Based on the 
service medical record showing that the veteran was a non-
smoker days before his discharge from service, the examiner 
found it doubtful that the veteran's cardiovascular 
conditions were caused or aggravated by in-service tobacco 
use, however, the examiner further opined that they were 
certainly aggravated by tobacco use after service.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In a January 1993 precedent opinion concerning entitlement to 
VA benefits based upon tobacco use while in service, the VA 
General Counsel stated that if nicotine dependence is 
considered a disease or injury for purposes of compensation 
under title 38, United States Code, then, if such dependence 
began in service and tobacco use resulting from that 
dependence led to development of a disabling condition 
subsequent to service, service connection could be 
established for disability resulting from that condition 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-93.  The 
General Counsel concluded that it must defer to the Board's 
evaluation of whether nicotine dependence may be considered a 
disease for compensation purposes.  Also, direct service 
connection of disability or death may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  Id.

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, holding 
(a). 

The appellant submitted his claim for service connection 
based on smoking-related disability in May 1998.  On July 22, 
1998, the President signed into law a new provision, codified 
at 38 U.S.C.A. § 1103 (West 2002), essentially barring 
service connection on the basis that a disease or injury is 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  However, this provision only 
applies to claims filed after June 9, 1998, and therefore 
does not affect the appellant's claim.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran's claims for service connection for hypertension, 
a heart condition, migraine headaches, and blocked arteries, 
each claimed as due to tobacco dependence, are denied because 
the service medical records state explicitly, and medical 
histories taken in the 1970s through June 1980 corroborate, 
that the veteran was a non-smoker during service.  
Specifically, a December 1970 service medical records 
includes a history, taken only days prior to the veteran's 
discharge, indicating that the veteran was a non-smoker who 
had only had 4 to 5 cigarettes.  While the veteran has 
subsequently contended that he was forced to smoke during 
service, the Board considers the medical histories taken 
during service and the ten years after service to be by far 
the most probative evidence as to whether he smoked during 
service.  Numerous records of treatment in the early and 
middle 1970s are conspicuously and entirely silent for 
smoking.  Upon a very close reading of the voluminous medical 
evidence associated with the claims files, the first 
indication of smoking in the context of the veteran's 
frequent medical treatment was in June 1980, over 9 years 
after service, at which time the veteran was observed to be 
smoking nearly constantly.  In November 1980, at a VA 
examination, the veteran claimed to have been smoking for 15 
years, but this history would place the veteran's smoking 
prior to service and appears entirely inconsistent and 
unbelievable in the context of the entire record.  The Board 
acknowledges that there are other histories in the claims 
file that would place the onset of the veteran's smoking 
during service or even prior to service; however, the Board 
reiterates that the histories in the medical records dated 
from 1970 to June 1980 are by far the most probative evidence 
on this point.  An August 2003 VA examiner found that the 
veteran currently experiences nicotine dependence, a matter 
that appears beyond dispute.  However, because the veteran 
was not a smoker during service, it follows that he was not 
addicted to nicotine during service and did not otherwise 
incur a disability due to smoking during service.  For these 
reasons, the preponderance of the evidence is strongly 
against any claim or contention premised on in-service 
smoking.  Accordingly, service connection for hypertension, a 
heart condition, migraine headaches, and blocked arteries, 
claimed as due to tobacco use during service, or nicotine 
dependence incurred in service, is not warranted.  VAOPGCPREC 
2-93, VAOPGCPREC 19-97.

The records of treatment in the 1970s further indicate that 
the veteran's hypertension and heart problems began during 
the middle to late 1970s.  The service medical records, and 
private and VA medical histories taken in the early and 
middle 1970s, are conspicuously silent for hypertension or 
any complaint or diagnosis related to heart disease.  The 
first suspicion of a heart-related abnormality was recorded 
during surgery of the veteran's toe in January 1977, at which 
time an abnormal EKG was noted, though hypertension was not 
noted.  The first indication of hypertension, either in the 
form of a high blood pressure reading or a diagnosis, appears 
in treatment records dated in November 1977, when his blood 
pressure was measured as 180/90.  VA records of treatment in 
March 1978 note the veteran's blood pressure to be 136/96 and 
130/100 on two separate occasions.  An EKG performed in March 
1978 was noted to show ischemia.  A VA record of treatment  
in April 1978 indicates the veteran's blood pressure was 
elevated but responded in an excellent manner to medication.  
Further VA records of treatment in April 1978 indicate the 
veteran to have angina and to have had abnormal EKG results.  
Blood pressure in April 1978 was 130/100.  Thus, the 
treatment records indicate observation and treatment for 
hypertension, and suspicion of cardiovascular abnormalities, 
first occurring in 1977, several years after service.   
Because the veteran's cardiovascular disabilities and 
hypertension were first shown several years after service, 
direct service connection for these conditions is not 
warranted.  38 U.S.C.A. § 1110.

Similarly, the treatment records and medical histories 
associated with the claims file generally reflect the 
veteran's chronic headaches to have begun after service.  A 
private record of treatment in August 1974 indicates the 
veteran to have been experiencing headaches for years.  A 
November 1980 VA examination report includes a notation of 
migraine headaches for approximately 7 years.  An August 1986 
record of private treatment includes a history of headaches 
since 1971.  Further, chronic headaches or migraine headaches 
were not diagnosed during service; the service medical 
records contain only one notation of a headache, in June 
1968, which for reasons that are unclear was scratched out in 
ink, with the veteran being referred to an ophthalmologist 
for evaluation of refractive error based on his eyes becoming 
tired when reading.  Based on a reading of the treatment 
records and histories related in the claims files, a VA 
examiner in September 2003 opined that it was less likely 
than not that the veteran's chronic headaches began during 
service.  Because the treatment records, medical histories, 
and a VA examiner's opinion indicate that this condition more 
likely than not first arose post-service, the preponderance 
of the evidence is against the claim, and direct service 
connection for headaches is not warranted.  38 U.S.C.A. 
§ 1110.

As noted above, in support of the Board's conclusions, and 
based on a very detailed review of the factual evidence in 
this case and an extensive physical examination of the 
veteran, are the detailed and well-reasoned September 2003 
written medical opinions of a VA cardiovascular examiner.  
Those opinions are to the effect that it is less likely than 
not that the veteran's headaches, hypertension, heart 
disease, and coronary artery disease began during service.

The Board acknowledges the veteran's contentions that these 
conditions arose during service or were ultimately caused or 
aggravated by in-service tobacco use or nicotine dependence 
incurred during service.  However, the veteran, as a lay 
person, is not competent to provide medical opinions, and his 
assertions as to medical diagnosis or causation cannot 
constitute medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   The opinions of the September 2003 VA 
cardiovascular examiner are far more probative with respect 
to the medical questions at hand. 

As the preponderance of the evidence is against the claims 
for service connection for hypertension, a heart condition, 
migraine headaches, and blocked arteries, either as incurred 
directly in service or as secondary to nicotine dependence or 
in-service tobacco use, the benefit of the doubt doctrine is 
not for application on these issues.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

As for the veteran's claim for service connection for a 
nervous condition, now diagnosed as bipolar disorder, the 
Board notes that newly received treatment records include a 
VA report of hospitalization in August 1972 indicating that 
the veteran was voluntarily admitted to the Roseburg VA 
Hospital for the first time, in August 1972, with a complaint 
of "bad nerves" and explosive personality.  The veteran was 
placed on a chemotherapeutic program of Thorazine and Valium 
for anxiety, and Chloral Hydrate for sleep.  The diagnoses 
were explosive personality, and anxiety neurosis.  Thus, just 
as had occurred shortly before the veteran's discharge form 
service in December 1970, the veteran was diagnosed as having 
anxiety neurosis shortly after service and was treated with 
medication, to include Valium.  This evidence tends to 
indicate that the veteran's psychiatric condition as 
diagnosed in service was the same as his psychiatric 
condition shortly after service.  Further, histories taken in 
August 1972 at the Roseburg VA and in an August 1981 private 
hospital report indicate the veteran to have had significant 
psychiatric problems during service.  The Board can ascertain 
no reasonable basis upon which the psychiatric diagnosis as 
ascertained in service can be dissociated from that diagnosed 
and treated only shortly after service.   

Moreover, reviewing the records, the Board can hardly ignore 
as a factual matter the similarity of the veteran's symptoms 
underlying the early diagnoses of anxiety neurosis with a 
personality disorder (such as explosive personality disorder) 
with evolving and more modern diagnoses over the years of 
manic-depressive disorder and most recently bipolar disorder.  
As a factual matter, the Board sees no basis to dissociate 
the current condition from that ascertained during service, 
shortly after service, and during the intervening years.  
Accordingly, the Board finds that the evidence is at least in 
equipoise on this matter, and the issue must be resolved in 
the veteran's favor.  Service connection for a nervous 
disorder, currently diagnosed as bipolar disorder, is 
warranted.   See 38 U.S.C.A. §§ 1110, 5017; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Entitlement to service connection for hypertension, a heart 
condition, migraine headaches, and blocked arteries, claimed 
as secondary to tobacco use or nicotine dependence, is 
denied.

Entitlement to service connection for a nervous condition, 
currently diagnosed as bipolar disorder, is granted.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



